Citation Nr: 0212194	
Decision Date: 09/16/02    Archive Date: 09/26/02

DOCKET NO.  00-22 661A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for a left knee disability.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. Gallagher, Counsel




INTRODUCTION

The veteran served on active duty from January 1943 to 
October 1943.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied service connection for a 
left knee disability.

Service connection for a left knee disability had been 
previously denied in a final rating decision dated in June 
1946.  In an October 2001 decision, the Board reopened the 
claim based on new and material evidence and remanded it for 
further development of the evidence.  The RO continued the 
denial of service connection on remand, and the case has now 
been returned to the Board for review on appeal.


FINDINGS OF FACT

1.  The veteran sustained an injury to his left knee playing 
football in 1939 prior to entering active duty in January 
1943.

2.  The veteran was treated for flare-ups of symptoms of his 
pre-existing left knee disability in service, but the 
underlying left knee disability did not permanently worsen.


CONCLUSION OF LAW

Service connection for a left knee disability is not 
warranted in this case.  38 U.S.C.A. §§ 1110, 1153 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for a disability on a 
direct basis for a current disability which is the result of 
a disease or injury incurred in service.  38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303, 3.304.  Service connection may also be 
established for a disability resulting from aggravation 
during service of disease or injury which preexisted service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  A veteran is 
presumed to be in sound condition at entrance to service 
except for disorders noted at entrance or where clear and 
unmistakable evidence rebuts the presumption of sound 
condition for disorders not noted at entrance.  History 
provided by the veteran of the pre-service existence of 
conditions recorded at the time of the entrance examination 
does not, in itself, constitute a notation of a preexisting 
condition.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b)(1); 
Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. 
Brown, 7 Vet. App. 238, 246 (1995).

The presumption of soundness at entrance to service "only 
attaches where there has been an induction examination in 
which the later complained-of disability was not detected."  
Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991); Crowe, 7 
Vet. App. at 245; Verdon v. Brown, 8 Vet. App. 529, 535 
(1996).  Once the presumption of soundness has attached, 
clear and unmistakable evidence is needed to rebut it.  
Vanerson v. West, 12 Vet. App. 254, 258-59 (1999).  If a 
disability is found to have preexisted service, then service 
connection may be predicated only upon a finding of 
aggravation during service.  Paulson, 7 Vet. App. at 468.

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  For veterans who served during a period of war 
or after December 31, 1946, clear and unmistakable evidence 
is required to rebut the presumptions of aggravation where 
the pre-service disability underwent an increase in severity 
during service, and clear and unmistakable evidence includes 
medical facts and principles which may be considered to 
determine whether the increase is due to the natural progress 
of the condition.  38 C.F.R. § 3.306(b).  "Temporary or 
intermittent flare-ups during service of a preexisting injury 
or disease are not sufficient to be considered 'aggravation 
in service' unless the underlying condition, not just the 
symptoms, has worsened."  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991); see also Maxson v. West, 12 Vet. App. 453, 
459 (1999); Daniels v. Gober, 10 Vet. App. 474, 479 (1997); 
Crowe v. Brown, 7 Vet. App. 238, 246 (1995); Green v. 
Derwinski, 1 Vet. App. 320, 323 (1991).

In this case, the veteran served on active duty from January 
1943 to October 1943.  Service medical records reflect that 
there were no complaints or findings relevant to a knee 
disability noted on the induction examination report.  In 
March 1943, the veteran was seen for complaints pertaining to 
the left knee.  At that time he reported that he first 
injured his left knee playing football in high school in 
1939.  He was admitted to a service department hospital on 
March 25, 1943, with the tentative diagnosis of "Football 
knee".  He was discharged to duty on March 30, 1943, with 
the final diagnosis of ruptured anterior cruciate ligament, 
left knee.

On August 10, 1943, the veteran was again seen for complaints 
pertaining to his left knee and it was noted that he had an 
old knee injury sustained in 1939 playing football.  He 
reported knee aches and pains and swelling occasionally in 
rainy weather.  He was admitted to a service department 
hospital for an orthopedic consultation with the tentative 
diagnosis of torn anterior cruciate ligament due to old 
injury prior to induction in 1939.  It was noted that the 
veteran reported that when he injured his knee in 1939, it 
"required putting back into place" and the veteran was six 
weeks in bed and on crutches for some time.  For a year, he 
could not straighten it out.  The veteran reported that the 
knee had always ached and pained since, and had locked 
several times since, and he had had considerable swelling.  
The veteran further report that he was not able to go on 
marches during basic training and was on one five mile hike 
when the knee popped out of place and swelled.  During this 
admission, he underwent a procedure in which air was injected 
into the knee prior to x-raying it.  The service department 
physician's determined that the left knee injury existed 
prior to service and was not incurred in line of duty.

In a June 1946 rating decision, VA denied the veteran's 
original claim for service connection for left knee 
disability on the basis that it existed prior to service and 
was not aggravated in service.  The veteran did not appeal 
this decision and it became final.

In February 2000, the veteran applied to reopen his claim for 
service connection for a left knee injury.  In support of his 
application, the veteran submitted a letter, dated in March 
2000, from a private physician.  The letter stated that the 
veteran had experienced continued chronic pain in his left 
knee with some arthritic degeneration.  The physician stated 
that, though the veteran had received treatment in service, 
he had not recovered and at the present time was required to 
wear a knee brace.

The veteran acknowledged that he injured his left knee while 
in high school in 1939, but he contended that he made a full 
recovery and that he had no knee problems upon his entrance 
into service.  He stated that after he successfully completed 
basic training, he injured his knee as a result of constant 
marching, hiking and bayonet drills.  He further claimed that 
the treatment he received in September 1943, the injection of 
air into his knee for x-ray purposes, resulted in constant 
knee pain.

In its October 2001 decision, the Board found that the letter 
from the private physician and veteran's statements 
contributed to a more complete picture of the circumstances 
surrounding the origin of the veteran's claim, and that this 
evidence was sufficient to reopen the claim.  Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998); 38 C.F.R. § 3.156(a).  
However, the Board concluded that the evidence was not 
sufficiently probative of the issues involved in the claim 
for service connection for service connection to be awarded.  
Rather, the Board determined that further development of the 
evidence was needed.

Specifically, the Board remanded the case for a VA 
examination, the purpose of which was to determine the nature 
of the veteran's current disability and to obtain a medical 
opinion as to whether the veteran's 1943 left knee injury in 
service (1) represented a new injury; or (2) a permanent 
increase in the severity of a pre-existing disability, and if 
so, whether such an increase was beyond the natural 
progression of the disability.  Moreover, on remand, the 
Board instructed the RO to ensure that all notification and 
development action required by Veterans Claims Assistance Act 
of 2000 and implementing regulations promulgated on August 
29, 2001, were complied with and satisfied.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 1991 & Supp 2001).

In October 2001, the RO wrote the veteran a letter informing 
him of the provisions of the VCAA, namely, that the law 
required the VA to notify him what information or evidence 
was needed from him to grant the benefit he was seeking and 
that the law required VA to assist him in obtaining evidence 
to support his claim.  The RO explained to the veteran in the 
letter what the evidence must show to establish entitlement 
to the benefit he was seeking.  The RO informed the veteran 
in general of the information it needed from him and in 
particular it sent the veteran "Authorization for Release of 
Information" forms so that it could obtain private medical 
records, including those of two of the veteran's private 
physicians.  

In January 2002, the veteran wrote in reply to the RO's 
letter.  He stated his belief that he had no ligament tear in 
his knee and stated his belief that the air that the doctor 
in service injected into his knee drew fluid into the knee 
and that this fluid and the air did not seep from the knee 
for more than two years, causing the ligaments of the knee to 
be stretched.  He stated that this left him with a very loose 
joint which still existed presently.

In May 2002, the examination which the Board instructed the 
RO to schedule was conducted.  The doctor recorded the 
veteran's history of having sustained a twisting injury to 
the knee in service.  The doctor noted that the veteran was 
treated with conservative management including a workup with 
air contrast arthrography and that it was determined that he 
had ligamentous instability of the left knee and was 
subsequently discharged from service.  The doctor noted that 
the veteran had a significant prior orthopedic history of 
left knee injury playing football in 1939.  The veteran 
reported that he was treated for this with conservative 
management and denied residual problems with the left knee.

The doctor noted that the claims file was available for his 
review and that service medical records documented a football 
injury to the left knee in 1939.  The service medical records 
documented that the injury to the left knee in service was a 
recurrence with an assessment secondary to his old injury.  
Air contrast arthrography conducted in August 1943 was 
reported as negative.

Objective findings on musculoskeletal and x-ray examinations 
resulted in the clinical impressions of anterior cruciate 
ligament insufficiency left knee with instability pattern and 
early osteoarthritis of the left knee felt to be a normal 
aging process.  Based on review of the medical evidence of 
record and current examination of the veteran, the doctor 
expressed the opinion that, with a reasonable degree of 
medical probability, the veteran's anterior cruciate ligament 
insufficiency of his left knee predated his service and was 
directly related to the football injury sustained in 1939.  
The doctor also stated, "The [veteran]'s report to sick call 
while in the service is based on increase in physical 
training and drills making his pre-existing [anterior 
cruciate ligament] insufficient knee more symptomatic."

With regard to the veteran's assertion that the air injected 
into his knee in service injured or aggravated his knee, the 
doctor explained that air contrast arthrography was a 
standard of care for evaluation at that time and is not a 
contributing factor to the veteran's chronic knee pain.  The 
doctor further stated that the veteran's predominant 
disability was his torn anterior cruciate ligament from his 
football injury and noted that the drills in service 
aggravated the left knee but that this aggravation was 
temporary and did not represent either a new injury or a 
permanent increase in the severity of the pre-existing 
disability.

The Board notes that no knee disability was noted on the 
Report of Physical Examination and Induction in this case.  
Under musculoskeletal defects, the examiner noted "none".  
Therefore, the presumption of sound condition at induction 
into service attaches in this case, and the next question is 
whether there is clear and unmistakable evidence in the 
record to rebut that presumption.  For the following reasons, 
the Board concludes that there is such evidence.

First, although VA regulations preclude history provided by 
the veteran of the pre-service existence of conditions 
recorded at the time of the entrance examination from 
constituting, in itself, a notation of a preexisting 
condition, the Board notes that in this case the history the 
veteran provided in service of the pre-existing knee 
condition was not provided at the time of the entrance 
examination.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b)(1).  
Rather, it was provided on separate occasions after 
enlistment including when the veteran was treated for a left 
knee condition in March and August 1943.  Second, the Board 
notes that the veteran's history of the pre-service condition 
is particularly credible because it was given during service 
when he needed treatment for the left knee disorder, and not 
while pursuing a claim for benefits, and because he continues 
to acknowledge today that he sprained his left knee on 
"[t]he very first day of scrimmage" when he went out for 
football in high school, as he indicated in a statement 
accompanying his notice of disagreement in May 2000.  Third, 
the veteran's history is supported by the clinical findings 
of the physicians who examined his knee in service and 
determined that the injury to it was an old injury sustained 
prior to service.  Finally, the physician who examined the 
veteran in May 2002 for VA also concluded, based on his 
review of the service medical records and consideration of 
the veteran's past medical history, that the predominant 
injury to the veteran's left knee was that sustained playing 
football prior to service.  The private doctor's statement 
dated in March 2000 does not contradict this evidence; he 
showed no awareness of the pre-service injury based on the 
veteran's history at that time and he did not have access to 
the service medical records as did the examiner in the May 
2002.  Accordingly, the Board concludes that this evidence 
viewed in its entirety constitutes clear and unmistakable 
evidence of a pre-existing injury to the left knee.

With regard to whether the pre-existing left knee disability 
was aggravated in service, the Board remanded the case for a 
medical opinion based on review of the service medical 
records to determine whether the treatment of the left knee 
condition in service constituted a permanent increase in the 
severity of a pre-existing disability.  The May 2002 doctor 
concluded that, although the drills in service aggravated the 
left knee, this aggravation was temporary and did not 
represent either a new injury or a permanent increase in the 
severity of the pre-existing disability.  Based on this 
evidence, the Board concludes that the veteran was treated in 
service for temporary or intermittent flare-ups of the 
preexisting left knee injury and that these flare-ups of 
symptoms of the knee disorder are not sufficient raise the 
presumption of aggravation in service because the underlying 
condition, as opposed to the symptoms, did not worsen.  Hunt, 
1 Vet. App. 292, 297 (1991).  Accordingly, the claim for 
service connection for a left knee disability based on 
aggravation in service must be denied.

ORDER

Service connection for a left knee disability is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

